Citation Nr: 1409075	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

Entitlement to service connection for left testicle atrophy (claimed to be a residual of a testicle injury in service).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who had periods of active duty for training and inactive duty for training with the Michigan Army National Guard from October 1976 to October 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for residuals of a left testicle injury.  In September 2011 the Board remanded the claim for additional development.  In January 2014, the Board received a Veterans Health Administration (VHA) advisory medical opinion in this matter.


FINDING OF FACT

It is reasonably shown that the Veteran's atrophy of the left testicle resulted from a groin injury in service.


CONCLUSION OF LAW

Service connection for atrophy of the left testicle is warranted.  38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is not in dispute that the Veteran now has a left testicle disability, diagnosed as atrophy of the left testicle.  See September 2011 VA examination report.  His service personnel records shows that on August 5, 1980, while he was on active duty for training (under 38 U.S.C. § 503 ), he jumped from the back of a 2.5 ton truck and landed awkwardly causing a strain to his back and groin area.  His service treatment records (STRs) show treatment for bruised testes on August 5, 1980.  He was seen again the following day when the finding was muscle sprain in his groin area and in the low back due to an injury sustained jumping from a truck.  What he still must show to establish service connection for residuals of a left testicle injury is that the atrophy of the left testicle is related to his service/groin injury therein.

On September 2011 VA examination, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's left testicle atrophy was incurred in or caused by the inservice injury because there was no definite mention of injury to the left testicle itself during service, subsequent physical examinations were normal, and there is no evidence of ongoing medical treatment for this condition during or after service.  Because the opinion did not discuss the Veteran's competent accounts of experiencing continuing tenderness in the injured area or reflect specific consideration of the finding of "possibly bruised testes" noted in the STRs, it was deemed inadequate for rating purposes and the Board sought a VHA medical expert opinion in this matter.  

In January 2014, a VHA expert (a Board Certified Urologist) reviewed the record (including the Veteran's lay statements) and opined that "[a]fter my review of the file, it is my opinion that it is as likely as not (a 50% or better probability) that the Veteran's left testicle atrophy is related to (incurred or aggravated by) the August 1980 groin injury the Veteran sustained on active duty for training."  The VHA expert explained that there was no evidence of subsequent testicle injury or infection; hence, the injury in service must stand as the etiology.  

The VHA expert opinion in support of the Veteran's claim addresses his medical history and his competent accounts of continued symptoms.  It is by a medical professional whose expertise the Board has no reason to question and is accompanied by explanation of rationale with citation to factual data.  The Board finds it persuasive.

In summary, there is competent/probative evidence that the Veteran has residuals of a left testicle injury, diagnosed as atrophy of the left testicle; that he sustained groin injury in service; and that his current atrophy of the left testicle is related to the injury trauma in service.  All of the requirements for establishing service connection are met.  Service connection for atrophy of the left testicle, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
ORDER

Service connection for atrophy of the left testicle is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


